DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 1, respectively, of U.S. Patent No. 11,175,515. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claim are anticipated by the claim of U.S. Patent No. 11,175,515.

Instant Application- Claim 1
U.S. 11,175,515- Claim 3 (claim 1 incorporated)
An optical image stabilization (OIS) unit, comprising: 
An optical image stabilization (OIS) unit, comprising: 
a base; 
a base; 
a holder module comprising an outer blade spaced apart from the base, a bobbin disposed in the outer blade, and a spring member connecting the bobbin and the outer blade; 
a holder module comprising an outer blade spaced apart from the base, a bobbin disposed in the outer blade, and a spring member coupled to the outer blade; 
a first coil disposed on the bobbin; 
a first coil disposed on the bobbin; 
a magnet configured to move the bobbin by interacting with the first coil;
a magnet configured to move the bobbin by interacting with the first coil; 
a second coil configured to move the holder module by interacting with the magnet; 
a second coil configured to move the holder module by interacting with the magnet; 
a wire supporting the holder module; and 
a wire supporting the holder module and electrically connected to the first coil through the spring member; 
a buffer unit comprising a bent portion formed by being bent and connected to the wire, 
a buffer unit comprising a bent portion bent twice or more and connected to the wire such that the buffer unit absorbs load applied to the holder module; and a shield can coupled with the base, wherein the magnet comprises four magnets, wherein the second coil comprises four coils, and wherein the spring member comprises an upper spring member coupled with an upper portion of the outer blade, and a lower spring member coupled with a lower portion of the outer blade,
wherein the bent portion comprises a bent shape forming an acute angle or a curved shape having a curvature.
wherein the bent portion comprises a first portion extending in a first direction, a second portion extending from the first portion in a second direction different from the first direction, and a third portion extending from the second portion in a third direction different from the second direction, wherein an acute angle is formed by the first portion of the bent portion and the second portion of the bent portion.



Instant Application- Claim 18
U.S. 11,175,515- Claim 1
An optical image stabilization (OIS) unit, comprising: 
An optical image stabilization (OIS) unit, comprising: 
a base; 
a base; 
a holder module comprising an outer blade spaced apart from the base, a bobbin disposed in the outer blade, and a spring member connecting the bobbin and the outer blade; 
a holder module comprising an outer blade spaced apart from the base, a bobbin disposed in the outer blade, and a spring member coupled to the outer blade; 
a first coil disposed on the bobbin; 
a first coil disposed on the bobbin; 
a magnet configured to move the bobbin by interacting with the first coil;
a magnet configured to move the bobbin by interacting with the first coil; 
a second coil configured to move the holder module by interacting with the magnet; 
a second coil configured to move the holder module by interacting with the magnet; 

a wire supporting the holder module and electrically connected to the first coil through the spring member; 

a buffer unit comprising a bent portion bent twice or more and connected to the wire such that the buffer unit absorbs load applied to the holder module; and a shield can coupled with the base, wherein the magnet comprises four magnets, wherein the second coil comprises four coils, and wherein the spring member comprises an upper spring member coupled with an upper portion of the outer blade, and a lower spring member coupled with a lower portion of the outer blade,


Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 19, respectively, of U.S. Patent No. 11,175,515 in view of Topliss et al. US 2011/0249131. U.S. Patent No. 11,175,515, discloses all the limitations of claim 16 of the instant application except for the limitation wherein the buffer unit comprises a bent shape forming an acute angle.  Topliss et al. US 2011/0249131, discloses that is well known in the art for an optical image stabilization device to have a wire connected between the support structure and the camera unit, extending at an acute angle to the optical axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the wire of U.S. Patent No. 11,175,515 in view of Topliss et al. US 2011/0249131, to have an acute angle, in order to support the holder in a compact space. 

Instant Application- Claim 16
U.S. 11,175,515- Claim 10 (claims 1 and 7 incorporated)
An optical image stabilization (OIS) unit, comprising: 
An optical image stabilization (OIS) unit, comprising: 
a base; 
a base; 
a holder module comprising an outer blade spaced apart from the base, a bobbin disposed in the outer blade, and a spring member connecting the bobbin and the outer blade; 
a holder module comprising an outer blade spaced apart from the base, a bobbin disposed in the outer blade, and a spring member coupled to the outer blade; 
a first coil disposed on the bobbin; 
a first coil disposed on the bobbin; 
a magnet configured to move the bobbin by interacting with the first coil;
a magnet configured to move the bobbin by interacting with the first coil; 
a second coil configured to move the holder module by interacting with the magnet; 
a second coil configured to move the holder module by interacting with the magnet; 
a wire supporting the holder module; 
a wire supporting the holder module and electrically connected to the first coil through the spring member; 
a solder coupled to the wire; and 
a first solder disposed at one distal end of the wire to couple the wire to the holder module and a second solder disposed at the other distal end of the wire to be applied with a current to the first coil, wherein the wire and the spring member are electrically connected through the first solder, and wherein the first portion of the first PCB is disposed between the first solder and the second solder,
a buffer unit connected to the solder, wherein the buffer unit comprises a bent shape forming an acute angle.
a buffer unit comprising a bent portion bent twice or more and connected to the wire such that the buffer unit absorbs load applied to the holder module; and a shield can couple with the base, wherein the magnet comprises four magnets, wherein the second coil comprises four coils, and wherein the spring member comprises an upper spring member coupled with an upper portion of the outer blade, and a lower spring member coupled with a lower portion of the outer blade.


Allowable Subject Matter
Claims 2-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs